department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend x name of scholarship y state b quantity c quantity d dollar amount e dollar amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called x your purpose is solely to provide financial assistance to needy students of higher education letter catalog number 58263t the purpose of x is to provide financial assistance to needy students of higher education the program includes two scholarship classifications the two classifications are for a high school scholarship referred to as the high school program and for a college scholarship referred to as the college program the number of scholarships awarded and the amount of such scholarships shall be determined by your board_of directors and will depend on your available funds generally you anticipate awarding b scholarships annually under the high school program and c scholarships annually under the college program each scholarship granted under the high school program is generally in the amount of d dollars and each scholarship granted under the college program is generally in the amount of e dollars you publicize the program annually to high schools and post-secondary institutions in y generally by way of communication to the guidance office current publicity for the high school program is focused within urban and rural school districts to qualify for the overall program an eligible_individual a must meet the minimum admissions standards of an educational_institution as defined in sec_170 of the internal_revenue_code b must be reasonably expected to attend an educational_institution as defined in sec_170 of the code which is located in y and a must be a graduating high school student who anticipates enrolling in a two- or d must have a cumulative average of c’ or a grade point average gpa c must demonstrate financial need c must reside in y and four-year post-secondary program b must have taken the sat act exam to qualify for the college program an eligible_individual to qualify for the high school program an eligible_individual e must have at least a gpa d must reside in y and application c a must be a student in good standing currently enrolled in a two- or four-year post- secondary program at a y college or university a graduating college student a college graduate who anticipates enrolling in a graduate program or a current graduate student b must have completed one semester of credit hours prior to submitting an must demonstrate financial need on a student aid report or with equivalent documentation letter catalog number 58263t the scholarship committee will select scholarship recipients the scholarship committee will evaluate the candidates based on the following criteria a financial need s g o a o m e scholastic and academic achievement citizenship and character leadership potential service to school and community recommendations and special interests the scholarship committee’s primary focus among these criteria is financial need undergraduate students applying for the college program will generally be favored over other applicants but post-graduate students will be considered your board appoints the scholarship committee committee members are appointed based on their interest level and time available to devote to the scholarship review process you are considering appointing at least one member to the scholarship committee who is particularly knowledgeable in education and not otherwise serving on your board_of directors scholarship renewals are not permitted although a scholarship recipient may apply again for a scholarship in subsequent years you will make all scholarship payments directly to the selected post-secondary institutions including private or public universities community colleges junior colleges and trade schools such distributions will be made under the condition that the educational_institution agrees to use the scholarship funds members of the scholarship committee will not be in a position to derive a private benefit directly or indirectly if certain recipients are selected over others individuals who are not eligible to receive scholarships are your directors officers and executive staff and their family members other disqualified persons with regard to you and their family members and members of the scholarship committee and their family members to defray the recipient's educational expenses or a b eligibility to maintain a scholarship granted under both the high school program and the college program requires that a recipient is enrolled in a two- or four-year post- secondary program and in good standing with the educational_institution to pay the funds or a portion thereof to the recipient only for educational_purposes and if the recipient is currently enrolled and in good standing consistent with the purposes and conditions of the scholarship letter catalog number 58263t you will maintain case histories showing each scholarship recipient including the recipient's name and address the purpose of the award amount of each grant and manner of selection you will also maintain records of all information obtained to evaluate the qualifications of all potential recipients and records to substantiate that you exercised oversight and investigation if any if you conclude that a recipient has not attended an educational_institution you will take appropriate action to seek a refund of the recipient’s scholarship award specifically if you determine that any part of a scholarship has been used for improper purposes and the recipient has not previously diverted funds to an improper use you shall a take all reasonable and appropriate steps to recover the funds or insure the restoration of the diverted funds and the dedication of the recipient’s remaining scholarship funds to appropriate purposes and b withhold further awards or payments to the recipient after becoming aware that a diversion may have taken place until you have i received the recipient's assurances that future diversions will not occur and ii required the recipient to take extraordinary precaution to prevent future diversions in cases where a recipient has previously diverted scholarship funds received from you and you determine that any part of a scholarship has again been used for improper purposes you shall a take all reasonable and appropriate steps to recover the funds or to insure the restoration of the funds and the dedication of the recipient’s remaining scholarship funds to appropriate purposes and b withhold further payments until i the misused funds are recovered ii you have received the recipient's assurances that future diversions will not occur and iii you require the recipient to take extraordinary precautions to prevent future diversions basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 letter catalog number 58263t e the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request the effective date of our approval is november request was submitted __ which is the date your this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
